ORDER
The Director of Minnesota Lawyers Professional Responsibility filed with this court a petition alleging that Respondent Robert R. Alderman, while representing a client who was seeking a recovery from the Special Compensation Fund, failed to file a timely claim to perfect the client’s recovery, and thereafter inaccurately stated the status of the claim to the client and that the respondent failed to disclose the true facts of the matter to the Director’s office when questioned. Thereafter, the respondent and the Director entered into a stipulation. In the stipulation the respondent waived all his rights under Rule 14, Rules on Lawyers Professional Responsibility, waived the right to answer, and unconditionally admitted the allegations of the petition. The Director and the respondent have recommended to the court that the appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is that respondent be publicly reprimanded and placed on unsupervised probation for a period of one year as well as to pay the cost of this investigation.
The court, having examined the petition and having examined the stipulation, NOW ORDERS:
1. That the respondent is hereby publicly reprimanded for his failure to properly handle his clients’ affairs as set forth in the petition.
2. That respondent is placed on unsupervised probation for a period of one year from the date of this order.
3. That respondent shall pay $500 in costs pursuant to Rule 24(a) of the Rules on Lawyers Professional Responsibility, *337said payment to be made within 45 days from the date of the order.